Title: To Thomas Jefferson from Charles Willson Peale, 28 November 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum Novr. 28. 1805.
                  
                  I send you a pr. of Pen-arms with Screws for the Movement of the Pen-tubes, and also springs about equal to the additional weight of these arms. I have sent these things, under the Idea that you would not have much difficulty in taking off the old arms of your Polygraph and placing these, should you like them—However if you prefer sending me the Polygraph and the new arms, I will fit them, and without loss of time return it. Although I have a tool to give an exact form to all the arms we make, yet sometimes in puting the machinery togather it is found necessary to give a different set to one of them, inspite of all our exactness of Workmanship, and I expect the screw tubes will more especially require some adjusting of the points of the Pens, I mention this least you should be discourged if you found some incorrectness with the new arms. I am sory to give you so much trouble as you must have in either puting this machinery togather, or in repacking & sending the Polygraph here, I am very desireous to make this usefull Instrument exactly as you would wish it and therefore your commands will oblige your friend
                  
                     CW Peale
                     
                  
                  
                     PS. 29th. This morning I put the arms to a pen-bar and found them perfectly true when screwed up or down, so that the only objection that will be made to this mode of adjusting the Pens, is the bulk to be grasped in the fingers, which with me is not objectionable, as the fingers are less liable to be cramped in holding an Eagles than Crow quill.
                     I have lately made myself acquainted with the mode of preserving Racoon skins with the hair on. The greatest objection to these skins are the great quantity of oil or fat in them. —I find the Furiers mode of dressing skins is not so good to keep out the Moth as the Skiners method, the former uses bran and the latter Alum with some salt.
                     The red Fox skins you sent me will compose part of a Cloak lining. I shall purchase some others and make myself a comfortable covering for the approaching season.
                  
                  
   Ley or Soap will remoove this grease.

               